Mr. Justice Pam delivered the opinion of the court. 2. Sales, § 329*—sufficiency of evidence to sustain finding. In an action to recover the purchase price of lumber, where the defendant claimed that he had never accepted or received the lumber and that he had never signed the delivery ticket which was offered in evidence, held that the evidence was sufficient to sustain a finding for plaintiff. 3. Interest, § 8*—when allowed on a written instrument. Where the evidence of an indebtedness in writing is, in effect, a written contract, interest is properly allowed thereon since the time it became due, where the contract has been performed and accepted.